Citation Nr: 9903965	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  92-12 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1970 to 
January 1972. 

This appeal arises from a February 1992 rating action, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia, denied the veteran's claim for a 
permanent and total disability rating.  In September 1992, 
the Board of Veterans' Appeals (Board) remanded the case by 
letter in order to comply with the veteran's request for a 
hearing to be conducted at the RO.  The veteran testified 
before a local hearing officer in November 1992.  The Board 
again remanded the case in August 1993, December 1994, June 
1997 and June 1998.


FINDINGS OF FACT

1.  Comprehensive examinations are necessary in this case to 
adequately assess the veteran's entitlement to a permanent 
and total disability rating for pension purposes.

2.  The veteran, without good cause, failed to report for 
examinations for VA purposes scheduled to take place in 
February 1997.  


CONCLUSION OF LAW

The veteran's failure to report for scheduled VA examinations 
precludes entitlement to a permanent and total disability 
rating for pension purposes and his appeal is denied.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.655 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the Board's December 1994 remand, the RO was asked to 
schedule examinations for the veteran.  The claims file 
indicates that the veteran canceled an examination scheduled 
to take place in January 1995 and failed to appear for an 
examination scheduled to take place in February 1995.  
However, the claims file also indicates that in November 
1996, a general medical examination for VA purposes was 
canceled due to an "UNDELIVERED NOTIFICATION."  Why the 
notification was not delivered is unclear.  As a result, the 
Board remanded the case so that the new examinations could be 
scheduled. 

In a September 1997 letter, the RO advised the veteran of 
examinations which had been scheduled to take place on 
October 15, 1997.  In the letter, which was forwarded to the 
veteran's last known address, the veteran was advised that if 
he did not report for his scheduled examinations, it could 
possibly result in a loss or discontinuation of benefits.  In 
a computerized memorandum apparently printed on October 24, 
1997, it was indicated that the veteran failed to appear for 
his VA examinations.  In January 1998, the RO forwarded 
another letter to the veteran at his last known address, 
advising of his failure to report for examinations on October 
24, 1997, and asking him to submit a statement indicating 
whether he was willing to report for a VA examination.  The 
veteran did not respond to his letter.  It appears that the 
date of October 24, 1997 represented a clerical error.

In June 1998, the Board remanded the veteran's case again so 
that, in part, the veteran and his representative could be 
informed that the RO would consider whether his claim should 
be denied under the provisions of 38 C.F.R. § 3.655.

In a July 1998 letter to the veteran's last known address, 
the RO again asked the veteran to submit a statement 
indicating whether he was willing to report for a VA 
examination.  The veteran did not respond to this letter.

Under 38 C.F.R. § 3.655 (1998), if a veteran fails to report, 
without good cause, for a scheduled examination in connection 
with an original claim other then for compensation, the VA is 
required to deny entitlement to the claimed benefit.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  As noted above, the Board 
remanded the veteran's claim in June 1998 so that the RO 
could consider the provisions of 38 C.F.R. § 3.655 (1998), 
which the RO subsequently did in an October 1998 supplemental 
statement of the case.  In the supplemental statement of the 
case, the RO also confirmed that "October 24, 1997" was the 
date the VA hospital notified the RO that the veteran had 
failed to appear for his examinations which were scheduled 
for October 15, 1997.  The reference to "October 24, 1997" 
in the RO's January 1998 letter to the veteran was merely a 
typographical error and, in any case, did not prevent the 
veteran from requesting another VA examination.  

The October 1998 supplemental statement of the case was also 
forwarded to the veteran's last known address.  The veteran 
was given 60 days to make any comment concerning 38 C.F.R. § 
3.655 and the RO's continued denial of entitlement to 
permanent and total disability rating for pension purposes.  
No response from the veteran was received, and at no point 
has he or his representative offered any "good cause" for 
his repeated failures to appear for scheduled examinations.  

The evidence in this case shows that the veteran has failed 
to report for examinations for VA purposes, without good 
cause.  Repeated attempts to contact the veteran at his last 
known address have proved futile.  The veteran has also 
failed to respond to the October 1998 supplemental statement 
of the case, which specifically referenced 38 C.F.R. § 3.655 
and the consequences for failure to appear for VA 
examinations without good cause.  The Board is left with no 
alternative but to deny the claim pursuant to 38 C.F.R. § 
3.655.  Sabonis v. Brown, 6 Vet.App. 426 (1994). 


ORDER

Entitlement to permanent and total disability rating for 
pension purposes is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

